OPINION OF THE COURT
Per Curiam.
Susan A. Macura has submitted an affidavit dated May 23, *2822000, wherein she tenders her resignation as an attorney and counselor-at-law (see, 22 NYCRR 691.9). Ms. Macura was admitted to the practice of law at a term of the Appellate Division of the Supreme Court in the Second Judicial Department on March 1, 1989, under the name Susan Ann Macura.
Ms. Macura acknowledged her awareness of the Grievance Committee’s pending investigation into three charges of professional misconduct against her, and of the Committee’s recommendation that a disciplinary proceeding be commenced against her. The complaints against her allege that she neglected legal matters entrusted to her, failed to comply with a court order, was involved in a conflict of interest, failed to act competently, and failed to maintain a duly constituted escrow account. Ms. Macura acknowledged that she would be unable to defend herself against formal charges predicated on these allegations.
Ms. Macura avers that her resignation is made voluntarily and is free from coercion and duress. She is fully aware of the implications of its submission, including being barred by Judiciary Law § 90 and the Court rules from seeking reinstatement for at least seven years. Ms. Macura is further aware that any order permitting her to resign could require her to make monetary restitution to any persons whose money or property was misappropriated or misapplied, or to reimburse the Lawyers’ Fund for Client Protection. She is further aware that any order issued pursuant to Judiciary Law § 90 (6-a) could be entered as a civil judgment against her and she specifically waives the opportunity afforded by Judiciary Law § 90 (6-a) (f) to be heard in opposition thereto.
The Grievance Committee supports acceptance of the proffered resignation.
As Ms. Macura’s resignation complies with all appropriate Court rules, it is accepted. Ms. Macura is disbarred, and her name is stricken from the roll of attorneys and counselors-at-law, effective immediately.
Bracken, J. P., O’Brien, Ritter, Santucci and Luciano, JJ., concur.
Ordered that the resignation of Susan A. Macura is accepted and directed to be filed; and it is further,
Ordered that pursuant to Judiciary Law § 90, effective immediately, Susan A. Macura is disbarred, and her name is stricken from the roll of attorneys and counselors-at-law; and it is further,
*283Ordered that Susan A. Macura shall promptly comply with this Court’s rules governing the conduct of disbarred, suspended, and resigned attorneys (see, 22 NYCRR 691.10); and it is further,
Ordered that pursuant to Judiciary Law § 90, effective immediately, Susan A. Macura is commanded to desist and refrain from (1) practicing law in any form, either as principal or as agent, clerk, or employee of another, (2) appearing as an attorney or counselor-at-law before any court, Judge, Justice, board, commission, or other public authority, (3) giving to another an opinion as to the law or its application or any advice in relation thereto, and (4) holding herself out in any way as an attorney and counselor-at-law.